Exhibit 10.2

 

DEVELOPMENT AND LICENSE AGREEMENT

 

THIS DEVELOPMENT AND LICENSE AGREEMENT, including Attachments and Exhibits
attached hereto and incorporated herein by reference, (this “Agreement”) is
entered into as of the 4th day of September, 2007 (the “Effective Date”) by and
between UTC Power Corporation, a corporation organized and existing under the
laws of the State of Delaware and the successor in interest to UTC Power, LLC,
having its principal office at 195 Governor’s Highway, South Windsor,
Connecticut (“UTCP”) and Capstone Turbine Corporation, a corporation organized
and existing under the laws of the State of Delaware and having its principal
office at 21211 Nordhoff Street, Chatsworth, California (“Capstone”). UTCP and
Capstone shall be hereinafter individually referred to as a “Party” and
collectively referred to as the “Parties.”

 

RECITALS

 

WHEREAS, Capstone designs, develops, manufactures and sells certain MicroTurbine
generator systems, controls and accessories; and

 

WHEREAS, Capstone has established a development program for the
commercialization of a 200 kW MicroTurbine generator system meeting the C200
System Specifications (defined below in Article 1) and may in the future make
changes to such 200 kW MicroTurbine and the C200 System Specifications, pursuant
to the terms set forth herein. For the purposes of this Agreement, “C200 System”
is defined below in Article 1; and

 

WHEREAS, Capstone desires UTCP to invest in Capstone’s C200 System development
and commercialization efforts and UTCP is willing to make such investment
through cash and in-kind contributions; and

 

WHEREAS, in exchange for UTCP’s investment in Capstone’s development and
commercialization of the C200 System, Capstone is willing to provide UTCP: (1)
favorable pricing pursuant to Section 9 of this Agreement and (2) royalty
payments for the sale of all other C200 Systems; and

 

WHEREAS, in exchange for UTCP’s investment in Capstone’s development and
commercialization of the C200 System, Capstone is willing to grant UTCP, subject
to the terms and conditions of this Agreement, a non-exclusive, perpetual, fully
paid up, worldwide license to the C200 System with royalty payments to Capstone,
should Capstone fail to complete the Development and Commercialization of the
C200 System as stated herein;

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual promises,
covenants and undertakings contained herein, the Parties hereto agree as
follows:

 

1.                                       Definitions.

 

1.1                                 “Affiliate” shall mean a parent or
subsidiary of a corporation or other business entity (e.g., firm, limited
liability company, partnership, or joint venture) that directly or indirectly
controls or is controlled by a Party, or is under common control with a Party.
For the purpose of this definition, “control” means the possession of more than
50% of the voting securities of a Party or to direct or cause the direction of
the management and policies of such Party, whether through the ownership of
voting securities, by contract or otherwise.

 

--------------------------------------------------------------------------------


 

1.2                                 “Agreement” shall have the meaning as set
forth in the Recitals.

 

1.3                                 “C200 Data” shall have the meaning as set
forth in Section 7.1.

 

1.4                                 “C200 Investment” shall mean the Cash
Payment and the value of the In-Kind Services performed by UTCP pursuant to the
terms of this Agreement.

 

1.5                                 “C200 System” shall mean a 200 kW
MicroTurbine generator system meeting the C200 System Specifications and all
engineering supporting documentation, including any future changes to the 200 kW
MicroTurbine generator system, the C200 System Specifications, and the
engineering supporting documentation.

 

1.6                                 “C200 System Specifications” shall mean the
technical specifications of the C200 System as set forth in Attachment A hereto
and as amended in writing from time to time pursuant to Section 3.3 below.

 

1.7                                 “Capstone” shall have the meaning as set
forth in the Preamble.

 

1.8                                 “Cash Payment” shall have the meaning set
forth in Article 4.

 

1.9                                 “Commercialization” shall have the meaning
as set forth in Section 7.2.

 

1.10                           “Confidential Information” shall have the meaning
set forth in Section 10.2.

 

1.11                           “Deliverables” shall mean the deliverables of
Development as set forth in Attachment B.

 

1.12                           “Development” shall mean the work necessary to
develop the C200 System in accordance with this Agreement and such that the C200
System meets the then current C200 System Specifications.

 

1.13                           “Disclosing Party” shall have the meaning set
forth in Section 10.1.

 

1.14                           “Dispute” shall mean any dispute, controversy,
claim or disagreement between the Parties hereto arising from, relating to or in
connection with the Agreement or other document referred to herein or delivered
in connection herewith, or the relationships of the Parties hereunder, including
questions regarding the interpretation, meaning or performance of the Agreement,
the release of the information in the Escrow Account, and including claims based
on contract, tort, common law, equity, statute, regulation, order or otherwise.

 

1.15                           “Effective Date” shall have the meaning as set
forth in the Preamble.

 

1.16                           “Escrow Account” shall have the meaning as set
forth in Section 7.1.

 

1.17                           “Force Majeure Events” shall have the meaning as
set forth in Section 15.1.

 

1.18                           “In-Kind Services” shall mean the Development
commitments of UTCP as set forth in Attachment D and Attachment E hereto.

 

1.19                           “Intellectual Property” means all: (i) patents,
trademarks, service marks, trade names, patent and trademark applications,
utility models, rights in licenses, designs, copyrights (including rights in
computer software), and all rights or forms of protection of similar nature or
having equivalent effect to any of the foregoing which may subsist anywhere in
the world; (ii) whether or not registered and including applications for any of
the foregoing; (iii) know-how, Project results and Confidential Information,
including trade secrets, industrial models, processes, designs, methodologies,
computer programs (including all source code) and related documentation,
technical information and manufacturing, engineering and technical drawings; and
(iv) the C200 Data.

 

2

--------------------------------------------------------------------------------


 

1.20                           “Losses” shall have the meaning set forth in
Section 12.1.

 

1.21                           “OEM Agreement” shall mean the March 23, 2005 OEM
Agreement executed by the Parties, or an OEM Agreement executed by the Parties
subsequent to that date (whichever is the most recently executed).

 

1.22                           “Parties” or “Party” shall have the meaning as
set forth in the Preamble.

 

1.23                           “Program Task Sheet” shall have the meaning as
set forth in Section 3.4.

 

1.24                           “Project” shall mean the Development of the C200
System in accordance with this Agreement.

 

1.25                           “Project Change” shall have the meaning set forth
in Section 3.3.

 

1.26                           “Project Meeting” shall have the meaning set
forth in Section 3.2.

 

1.27                           “Receiving Party” shall have the meaning set
forth in Section 10.1.

 

1.28                           “Representatives” shall have the meaning set
forth to it in Section 3.1.

 

1.29                           “UTCP” shall have the meaning as set forth in the
Preamble.

 

1.30                           “Withdrawal Event” shall have the meaning as set
forth in Section 7.2.

 

2.                                       Commitments.

 

2.1                                 Development Commitments.

 

2.1.1                        Capstone Development Commitments. Capstone shall
conduct the Development in accordance with this Agreement and shall deliver to
UTCP the Deliverables as set forth in Attachment B hereto. Any time references
concerning the delivery of the Deliverables in Attachment B are estimates only
and are subject to change upon written notice by Capstone to UTCP and UTCP’s
written approval of any such changes. UTCP’s written approval shall not be
unreasonably withheld such that it does not impact Commercialization.

 

2.1.2                        Capstone Right to Subcontract Development
Commitments. Capstone may subcontract any part of the Development to a third
party. Capstone shall impose on such third party the same obligations as
Capstone owes UTCP hereunder and shall ensure that all such subcontractors
comply with and abide by the terms and conditions of this Agreement.

 

2.1.3                        UTCP Development Commitments and Right to
Subcontract Development Commitments. UTCP shall perform all In-Kind Services
hereunder, pursuant to the terms of this Agreement, in support of the
Development and shall complete such tasks, or cause such tasks to be completed,
at UTCP’s sole expense, except as otherwise agreed to by the Parties in writing.
UTCP may subcontract any part of the Development to a third party. UTCP shall
impose on such third party the same obligations as UTCP owes Capstone hereunder
and shall ensure that all such subcontractors comply with and abide by the terms
and conditions of this Agreement.

 

3

--------------------------------------------------------------------------------


 

2.1.4                        Joint Development Commitments. During Development,
the Parties shall work jointly to: (i) reduce costs and improve
manufacturability of the C200 System by using each Party’s processes to address
manufacturing shop floor issues and (ii) facilitate continuous improvement.

 

2.2                                 Other Capstone Commitments.

 

2.2.1                        Extension of the OEM Agreement. Capstone agrees to
execute an amendment to extend the term of the OEM Agreement as necessary to
ensure that the OEM Agreement is in effect for a six (6) month period of time
following Commercialization, as defined herein.

 

2.2.2                        Non Compete Provisions. Capstone is prohibited from
designing, marketing or selling the C200 System in conjunction with any energy
system that would compete with UTCP products in the combined heating, cooling
and power market (“the Market”). Capstone is prohibited from collaborating with
any third party to design, market, or sell the C200 System in conjunction with
any energy system that would compete with UTCP products in the Market. Subject
to the foregoing, Capstone may manufacture the C200 System for any third party.

 

2.2.3                        Assignment of Agreements with Solar Turbines,
Incorporated. Upon the occurrence of a Withdrawal Event and UTCP’s request,
Capstone shall use its best efforts to assign to UTCP the agreements executed
between Capstone and Solar Turbines, Incorporated, as set forth in Section 1 of
Attachment H, attached hereto.

 

2.2.4                        ADG Compatibility. Capstone shall achieve ADG
compatibility with respect to the C200 System within twelve (12) months of
Commercialization.

 

3.                                       Project Management.

 

3.1                                 Project Representatives. Each Party shall
appoint an equal number of representatives to facilitate the Development and
management of the Project (the “Representatives”). A Party may replace a
Representative by providing prior notice in writing to the other Party of its
intent to replace the applicable Representative. The Parties have appointed
their initial respective Representatives as listed in Attachment F hereto.

 

3.2                                 Project Meetings. At least quarterly, the
Parties will conduct face-to-face project meetings (each a “Project Meeting”)
consistent with the development milestones identified in Attachment B hereto
until Commercialization is achieved at Capstone’s development facility. Each
Project Meeting shall require attendance of at least the project manager,
development and commercial Representatives. During a Project Meeting, the
Parties shall address the following:

 

(i)

 

Progress against the then current estimated Project time schedule;

(ii)

 

Achievement of milestones, including, without limitation, milestones related to
payments;

(iii)

 

Current list of contractual amendments to date to be considered by the Parties;

(iv)

 

Current list of Disputes between the Parties, with complete description of
issue, position, and impact on the Project (including, without limitation, with
respect to cost and schedule and a summary of the status of any Dispute);

(v)

 

Current list of identified risks associated with the Project, with complete
description of issue, impact on the Project (including, without limitation, with
respect to cost and schedule), and mitigating actions to be taken;

(vi)

 

Project Change(s); and

(vii)

 

Joint Development Commitments, as set forth in Section 2.1.4 of this Agreement.

 

4

--------------------------------------------------------------------------------


 

3.3.                              Project Changes. If either Party wishes to
change the scope of the Project (a “Project Change”) as identified by the C200
System Specifications, it shall consult with the other Party in a timely manner
so that the Parties can study and estimate the feasibility of such change. A
Project Change shall be effective and binding only upon execution of a change
order signed by a project manager and a corporate officer of each of the
Parties. Prior to Commercialization, as defined within this Agreement, Capstone
reserves the right to make commercially reasonable changes to the C200 System
Specifications; provided, however, any such change that materially affects the
fit, form, function, cost, or Commercialization schedule of the C200 System
shall be effective only upon 30 days prior written notice to UTCP and the
written approval of UTCP.

 

3.4                                 In-Kind Services. UTCP shall not provide any
In-Kind Services without a “Program Task Sheet” as defined in Attachment G,
approved by each of the Parties pursuant to the terms of this Section, setting
forth the specific In-Kind Services to be provided, the time and place of such
services, the valuation of the work to be provided, the completion date, and
such other relevant criteria as may be reasonably specified by the program task
sheet, which shall be prepared by Capstone and delivered to UTCP pursuant to
Attachment B. Each Program Task Sheet shall be executed by each of the Parties’
respective designees as identified in Attachment F and no In-Kind Services shall
be provided except pursuant to the applicable Program Task Sheet. Capstone and
UTCP have already identified a list of proposed tasks in Attachment D and
Attachment E with task descriptions, deliverables, and estimated costs of
$829,900, which UTCP has agreed to support and will be confirmed with Program
Task Sheets. The value of UTCP’s In-Kind Services shall be adjusted, pursuant to
mutual written agreement of the Parties, based on actual cost of the In-Kind
Services.

 

4.                                       UTCP Obligations. UTCP shall also make
the C200 Investment as follows: (i) $12,000,000 in cash pursuant to the
Milestone schedule attached hereto as Attachment B (the “Cash Payment”). UTCP
shall not make any subsequent payments, pursuant to the Milestone schedule set
forth in Attachment B, after the initial payment of $1,500,000, until any and
all due or previously due Milestones and Deliverables (as set forth within the
schedule) have been satisfied and delivered, respectively, as agreed upon by
both Parties; and (ii) the provision of In-Kind Services as further described in
Section 3.4 above.

 

5.                                       Purchase of the C200 System. UTCP shall
purchase the C200 System in accordance with terms and conditions of the OEM
Agreement applicable to equipment purchases only, or, in the event there is no
OEM Agreement in effect, terms and conditions that are substantially similar and
no less favorable. In addition, UTCP shall provide Capstone twelve (12) month
rolling forecasts for its projected C200 System purchases on a monthly basis.
C200 System orders shall be accepted by Capstone upon receipt of such orders
from UTCP for standard equipment using Capstone’s then current published
standard lead times. Subsequent to Commercialization, as defined within this
Agreement, Capstone reserves the right to make commercially reasonable changes
to the C200 System Specifications; provided, however, any such change that
materially affects the fit, form, cost, or function of the C200 System shall be
effective only upon 90 days prior written notice to UTCP and the written
approval of UTCP.

 

6.                                       Intellectual Property Ownership.
Subject to the License granted in Article 7 hereof, as between the Parties,
Capstone shall own all right title and interest in and to all Intellectual
Property relating to the C200 System. Each Party shall own all right title and
interest in and to its own Background Intellectual Property.

 

5

--------------------------------------------------------------------------------


 

7.                                       C200 System License.

 

7.1                                 Escrow Account.

 

7.1.1                        Capstone shall select an escrow agent, subject to
UTCP’s prior written approval of such escrow agent, and establish and maintain
an escrow account within sixty (60) days following the Effective Date of this
Agreement (the “Escrow Account”) and shall deposit in such Escrow Account all
data and information controlled by Capstone relating to the C200 System,
including, but not limited to: (i) all design, development, manufacturing,
overhaul, repair and maintenance data and information then in its possession or
otherwise necessary to design, develop, manufacture, overhaul, repair and
maintain the C200 System; and (ii) a written identification of all know-how and
trade secrets in its possession or otherwise necessary to design, develop,
manufacture, overhaul, repair and maintain the C200 System, which written
identification shall include a list of the individuals that possess such
information reasonably necessary to practice all such know-how or trade secrets
(collectively, the “C200 Data”).

 

7.1.2                        For purposes of Section 7.1, “controlled by” means
the possession of the ability to grant a license or sublicense as provided
herein without violating terms of any third party agreements. For purposes of
Section 7.1, “Third Party Agreements” shall mean any and all such agreements or
arrangements that would prevent or in any way limit the deposit of any data or
information in the Escrow Account, if such data or information would otherwise
be deposited into the Escrow Account and included as C200 Data, but for
Capstone’s inability to grant a license or sublicense pursuant to the definition
of “controlled by” set forth above (“Third Party Data”). With respect to any
Third Party Agreements existing prior to, or as of, the Effective Date, Capstone
shall make all commercially reasonable efforts to secure for UTCP a license or
sublicense to any Third Party Data; if Capstone is unable to secure such a
license or sublicense for UTCP, then Capstone shall set forth, in Attachment H
attached hereto: (i) a description of the Third Party Agreement (including the
parties and date of execution) and (ii) a description, reasonably acceptable to
UTCP, of the Third Party Data and the information relevant to the development of
the C200 System (including information on form, fit and function) which shall be
deposited in the Escrow Account. With respect to any Third Party Agreement that
may come into existence after the Effective Date, Capstone shall make all
commercially reasonable efforts to secure for UTCP a license or sublicense to
the Third Party Data; if Capstone is unable to secure such a license or
sublicense for UTCP, Capstone shall, prior to execution of the Third Party
Agreement: (i) provide written notice to UTCP, (ii) provide UTCP with a
description, reasonably acceptable to UTCP, of the Third Party Data and
information relevant to the development of the C200 System (including
information on form, fit and function) which shall be deposited in the Escrow
Account, and (iii) obtain UTCP’s written approval of the arrangement.

 

7.1.3                        Both the records of Capstone and the C200 Data
deposited in the Escrow Account shall be subject to inspection and audit by a
mutually acceptable third party to determine whether the deposited materials
represent the C200 Data to comply with this Section 7.1. The audit shall be
conducted at a time and place reasonably convenient to Capstone, and each Party
shall be responsible for fifty percent (50%) of expenses related to the audit.
Capstone shall update the Escrow Account at least once every calendar quarter
and upon completion of major elements of the continued design, Development and
manufacture of the C200 System, upon any material redesign of all or a material
portion of the C200 System, or upon the reasonable request of UTCP.

 

6

--------------------------------------------------------------------------------


 

7.2                                 Escrow Account Release Conditions. Upon the
occurrence of any of the following events and ten (10) days prior written notice
to Capstone, (each, a “Withdrawal Event”) UTCP shall have the right to access
the Escrow Account and receive copies of all C200 Data deposited therein:

 

(i)                                     Failure by Capstone, to complete, or
take reasonable action to complete, the Development, commercialization and
product readiness of the C200 System; including, but not limited to, the failure
by Capstone to make significant capital investment in, or establish,
manufacturing facilities and equipment for the C200 System (collectively,
“Commercialization”) by February 28, 2009. If Capstone fails to meet this
Commercialization deadline, Capstone shall be granted a six (6) month grace
period in which to cure such failure. If Capstone fails to achieve
Commercialization of the C200 System during the six (6) month grace period, the
cure period shall be extended for six (6) months during which time Capstone
shall pay to UTCP liquidated damages of $25,000 per week until Commercialization
is achieved or the cure period expires, whichever occurs first. UTCP shall have
the right to access the Escrow Account only upon the expiration of the cure
period; provided, however, if the delay in Commercialization is caused by UTCP’s
failure to timely deliver the In-Kind Services in accordance with the applicable
agreed upon Program Task Sheet, Capstone’s supply issues out of Capstone’s
reasonable control or other issues out of Capstone’s reasonable control, or if
UTCP fails to make timely Cash Payments pursuant to the terms of this Agreement,
all deadlines shall be extended on a day-for-day basis for the period of such
delay and the Parties’ rights shall remain intact;

 

(ii)                                  Capstone fails to take reasonable actions
to fulfill UTCP purchase orders made in accordance with Article 5 above.
Capstone shall be provided a reasonable time to respond to any material changes
to the (12) month rolling forecast in accordance with Article 5 above. Capstone
shall communicate product requirement changes to UTCP with (90) days advanced
written notice.

 

(iii)                               Capstone voluntarily or involuntarily
transfers all or substantially all of its assets or business or all or
substantially all of the assets necessary for the continued delivery of the C200
System to UTCP to any third party, including through any merger or acquisition,
and such third party is incapable or unwilling to fulfill Capstone’s obligations
to UTCP related to the C200 System, including delivery of C200 equipment to meet
UTCP C200 System order forecast, in accordance with this Agreement.

 

7.3                                 Standby License.

 

7.3.1                        License Grant. Upon the occurrence of a Withdrawal
Event, Capstone shall grant to UTCP, its successors and assigns, a perpetual,
fully paid up, worldwide license to all C200 Data either then deposited in the
Escrow Account or otherwise necessary for the exercise of the rights and
purposes set forth in this Agreement, as well as all intellectual property
rights pertaining to such C200 Data:

 

(i)                                     To make, or have made, use, sell, or
have sold, to end-use customers the C200 System (and any spare parts thereof) in
conjunction with any energy systems and excluding the right to make, use or sell
individual components of the C200 System separate from an integrated energy
system;

 

and

 

(ii)                                  To provide, or cause to be provided, all
services associated with the installation, maintenance, repair and overhaul of
the C200 System in conjunction with energy systems.

 

Such license to the C200 Data shall be non-exclusive; provided, Capstone shall
be prohibited from granting to a third party a license to the C200 Data for the
specific purposes set forth above that would compete with UTCP products in the
Market. Subject to the provisions of Section 2.2.2, the grant of this license
shall not prohibit Capstone or its successors and assigns from: (i) marketing,
manufacturing and selling the C200 System, or (ii) granting Licenses to other
third parties for purposes other than any of the purposes set forth within this
section 7.3.1.

 

7

--------------------------------------------------------------------------------


 

7.3.2                        Standby License Fees. In connection with the grant
of the foregoing license in Section 7.3 hereof, UTCP shall pay to Capstone, or
its successor, a royalty equal to three percent (3%) of the C200 System burdened
manufacturing cost for all C200 Systems sold by UTCP or its Affiliates as part
of any energy system.

 

7.3.3                        Termination of License. UTCP’s right to withdraw
the C200 Data and obtain a license to the C200 Data shall terminate if the
Parties mutually agree in writing either: to a proposed alternative product or
to product obsolescence. Once the C200 Data has been withdrawn, this Section
7.3.3 shall have no force and effect.

 

8.                                       UTCP Royalties.

 

8.1                                 Upon the sale of each C200 System by
Capstone to an entity other than UTCP or its Affiliates, Capstone shall pay to
UTCP a royalty equal to ten percent (10%) of the sale price of each such third
party C200 System until the aggregate cash value of UTCP’s C200 Investment has
been recovered by UTCP and, thereafter, the royalty shall be reduced to five
percent (5%) of the sale price.

 

8.2                                 All royalties shall be paid to UTCP on a
quarterly basis and are due when Capstone recognizes such revenue for a sale of
a C200 System or when a C200 System is delivered to a party leasing a C200
System from Capstone.

 

9.                                       C200 System Discounts. With respect to
all sales of the C200 System to UTCP by Capstone, UTCP shall receive: (i) a
discount of 25% less (or 30% less in the event the C200 System fails to receive
CARB 2007 Certification) than the advertised list price at the time of the
applicable sale; or (ii) pricing as favorable as any other customer, distributor
or other channel partner of Capstone at the time of the applicable sale,
whichever results in a lower price to UTCP. All discounts hereunder shall only
be provided on a prospective basis and UTCP shall not be entitled to retroactive
discounts on the C200 System, unless UTCP demonstrates that lower, or more
favorable, pricing was, or has been, previously available to another party; upon
such a demonstration, UTCP shall be entitled to the lower, or more favorable
pricing, and shall be entitled to credits pursuant to UTCP’s past purchases to
account for the difference in pricing.

 

10.                                 Confidentiality.

 

10.1                           Confidentiality Obligations. Each Party (in such
capacity, the “Receiving Party”) acknowledges and agrees to maintain the
confidentiality of Confidential Information provided by the other Party (in such
capacity, the “Disclosing Party”) hereunder. Unless it has the prior written
consent of the Disclosing Party, the Receiving Party shall not disclose or
disseminate the Disclosing Party’s Confidential Information to any person other
than those employees, and contractors of the Receiving Party who have a need to
know it in order to assist the Receiving Party in performing its obligations
under this Agreement and the Project. In addition, the Receiving Party (i) shall
take all reasonable steps to prevent unauthorized access to the Disclosing
Party’s Confidential Information, and (ii) shall not use the Disclosing Party’s
Confidential Information, or authorize other persons or entities to use the
Disclosing Party’s Confidential Information, for any purposes other than in
connection with performing its obligations hereunder. As used herein,
“reasonable steps” means steps that a Party takes to protect its own, similarly
confidential or proprietary information of a similar nature, which steps shall
in no event be less than a reasonable standard of care.

 

8

--------------------------------------------------------------------------------


 

10.2                           The term “Confidential Information,” as used
herein, shall mean the C200 Data, all business strategies, plans and procedures,
proprietary information, software, drawings, test data, tools, processes,
methodologies, data and trade secrets, and other confidential information and
materials of the Disclosing Party and any Intellectual Property that may be
developed as a result of this Agreement. Confidential Information specifically
includes, without limitations, any technology, data, results, Deliverables or
other information developed or created during Capstone’s performance under the
terms of this Agreement and which relate to the C200 System.

 

10.3                           The provisions of this Article 10 shall not apply
to the extent that such Confidential Information is: (i) already known to the
Receiving Party free of any restriction at the time it is obtained from the
Disclosing Party, (ii) subsequently learned from an independent third party free
of any restriction and without breach of this Agreement; (iii) is or becomes
publicly available through no wrongful act of the Receiving Party or any third
party; (iv) can be demonstrated by actual written evidence as being
independently developed by the Receiving Party without reference to or use of
any Confidential Information of the Disclosing Party; or (v) is required to be
disclosed pursuant to an applicable law, rule, regulation, government
requirement or court order, or the rules of any stock exchange (provided,
however, that the Receiving Party shall advise the Disclosing Party of such
required disclosure promptly upon learning thereof in order to afford the
Disclosing Party a reasonable opportunity to contest, limit and/or assist the
Receiving Party in crafting such disclosure).

 

10.4                           The Receiving Party shall advise its employees
and contractors of the Receiving Party’s obligations of confidentiality and
non-use under this Article 10 and shall be responsible for ensuring compliance
by its and its’ affiliates employees, agents, contractors, subcontractors and
licensees with such obligations. In addition, the Receiving Party shall require
all persons and entities who are provided access to the Disclosing Party’s
Confidential Information, other than the Receiving Party’s employees,
accountants and legal counsel, to execute confidentiality or non-disclosure
agreements containing provisions reasonably similar to those set forth in this
Article 10. The Receiving Party shall promptly notify the Disclosing Party in
writing upon learning of any unauthorized disclosure or use of the Disclosing
Party’s Confidential Information by such persons or entities and shall be
responsible, to the extent of and pursuant to the standards, terms and
conditions of Article 10, for any breach of an obligation of confidentiality by
its employees who have had access to the Disclosing Party’s Confidential
Information.

 

10.5                           Upon the Disclosing Party’s written request
following expiration or termination of this Agreement, the Receiving Party
promptly shall return to the Disclosing Party, or destroy, all Confidential
Information of the Disclosing Party provided hereunder, including all copies
thereof. If requested by the Disclosing Party, the Receiving Party shall certify
in writing its compliance with the provisions of this Article 10. The
obligations of confidentiality and non-use of Confidential Information shall
survive termination or expiration of this Agreement for three (3) years or as
long as the Confidential Information is protectable as a trade secret under
applicable law.

 

10.6                           The Parties shall issue a joint press release
concerning this Agreement upon its execution and upon the written approval of
both Parties of such joint press release prior to any release or publication.

 

10.7                           Notwithstanding anything to the contrary herein,
the Parties acknowledge that a breach or threatened breach of the
confidentiality provisions of this Agreement cannot be adequately compensated by
monetary damages and would cause irreparable injury and damage. Accordingly, in
the event of such breach or threatened breach of confidentiality, the injured
Party shall be entitled to seek injunctive or other equitable relief in addition
to recovery of monetary damages in accordance with the provisions of Article 11
of this Agreement.

 

9

--------------------------------------------------------------------------------


 

11.                                 Warranties and Limitation of Damages.

 

11.1                           EXCEPT AS PURSUANT TO THE TERMS OF THE OEM
AGREEMENT (OR TERMS NO LESS FAVORABLE), CAPSTONE MAKES NO WARRANTIES TO UTCP,
EXPRESS OR IMPLIED, WITH RESPECT TO THE C200 SYSTEM AND ANY SERVICES OR
DELIVERABLES PROVIDED HEREUNDER INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS FOR A PARTICULAR
PURPOSE. ALL SUCH OTHER WARRANTIES ARE HEREBY DISCLAIMED.

 

11.2                           UTCP MAKES NO WARRANTIES TO CAPSTONE, EXPRESS OR
IMPLIED, WITH RESPECT TO THE IN KIND SERVICES AND ANY SERVICES OR DELIVERABLES
PROVIDED HEREUNDER INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
MERCHANT ABILITY, NON-INFRINGEMENT OR FITNESS FOR A PARTICULAR PURPOSE. ALL SUCH
OTHER WARRANTIES ARE HEREBY DISCLAIMED.

 

11.3                           A PARTY SHALL NOT BE LIABLE TO THE OTHER PARTY
FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE
DAMAGES WHETHER IN CONTRACT, TORT OR OTHER THEORIES OF LAW, EVEN IF THE PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

11.4                           THE TOTAL, CUMULATIVE MONETARY LIABILITY OF
EITHER PARTY TO THE OTHER PARTY WITH RESPECT TO A BREACH OF THE CONFIDENTIALITY
OBLIGATIONS SET FORTH IN ARTICLE 10 OF THIS AGREEMENT SHALL NOT EXCEED TWELVE
MILLION DOLLARS ($12,000,000.00). IN THE EVENT OF A BREACH BY UTCP OF ITS
CONFIDENTIALITY OBLIGATIONS WITH RESPECT TO CAPSTONE’S AIR BEARING TECHNOLOGY
UTCP’S TOTAL, CUMULATIVE MONETARY LIABILITY SHALL NOT EXCEED THIRTY-FIVE MILLION
DOLLARS ($35,000,000.00). A PARTY’S RIGHT TO SEEK AND RECOVER MONETARY DAMAGES
WITH RESPECT TO THE OTHER PARTY’S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS
UNDER ARTICLE 10 OF THIS AGREEMENT SHALL BE WITHOUT PREJUDICE TO RECEIPT OF
ADDITIONAL INJUNCTIVE OR OTHER EQUITABLE NON-MONETARY RELIEF.

 

11.5                           EXCEPT FOR A BREACH OF THE CONFIDENTIALITY
OBLIGATIONS SET FORTH IN ARTICLE 10 HEREOF, THE TOTAL CUMULATIVE LIABILITY OF
EITHER PARTY WITH RESPECT TO ALL OTHER CLAIMS PERTAINING TO THIS AGREEMENT SHALL
NOT EXCEED THE LESSER OF: (A) THE TOTAL AMOUNT PAID TO CAPSTONE UNDER THE
AGREEMENT AT THE TIME OF SUCH CLAIM OR (B) TWELVE MILLION DOLLARS
($12,000,000.00).

 

12.                                 Indemnity.

 

12.1                           Capstone Indemnification. Capstone shall
indemnify, defend and hold harmless UTCP and its Affiliates and their respective
officers, directors, employees, agents, successors and assigns, from any and all
costs, expenses, damages, liabilities, losses and judgments, including
reasonable attorneys’ fees and legal expenses (collectively, “Losses”), and
threatened Losses arising from, or in connection with: (i) any intentional
misconduct of Capstone or its employees in the design, manufacture, supply or
delivery of the C200 System, or execution of this Agreement; (ii) any claims of
infringement or misappropriation of any patent, trademark, trade secret,
copyright arising out of the Development, the C200 System or Deliverables
provided by Capstone to UTCP, or otherwise caused by Capstone; and (iii)
Capstone’s breach of its obligations with respect to UTCP’s Confidential
Information. Capstone’s obligations under this paragraph shall not apply to any
infringement claim or Loss to the extent it is not caused in whole or part by
Capstone and arises from or concerns: (a) a Deliverable prepared in accordance
with UTCP’s specific technical designs or instructions; (b) inclusion in a
Deliverable of any content or other materials provided by UTCP and the
infringement or Loss relates to or arises from such UTCP provided material; (c)
modification of a Deliverable or the C200 System made by UTCP and not approved
by Capstone; (d) use of the Deliverable in combination with C200 System not
provided by Capstone or otherwise not approved by Capstone under the applicable
documentation and specification; or (e) use by UTCP of an outdated or superseded
version of a Deliverable.

 

10

--------------------------------------------------------------------------------


 

12.2                           UTCP Indemnification. UTCP shall indemnify,
defend and hold harmless Capstone and its Affiliates and their respective
officers, directors, employees, agents, successors and assigns, from all Losses
and threatened Losses arising from, or in connection with, (i) any intentional
misconduct of UTCP or its employees in the performance of this Agreement; (ii)
UTCP’s breach of its obligations with respect to Capstone’s Confidential
Information; and (iii) any claims of infringement or misappropriation of any
patent, trademark, trade secret, copyright to the extent that the Loss or
threatened Loss is not caused by Capstone and arises from or concerns: (a) UTCP
provided material; (b) modification of a Deliverable or the C200 System made by
UTCP and not approved by Capstone; or (iv) use of the Deliverable or the C200
System in combination with products not provided by Capstone or otherwise not
approved by Capstone under the applicable documentation and specification; or
(iii) UTCP’s use of an outdated or superseded version of a Deliverable.

 

13.                                 Term & Termination.

 

13.1                           Term. Unless earlier terminated pursuant to
Section 13.2, this Agreement shall, be effective for the product life of the
C200 System.

 

13.2                           Termination. Either Party may terminate this
Agreement by written notice to the other Party, if any material breach of this
Agreement has not been cured within sixty (60) days after delivery of written
notice demanding remedy of such material breach. This Agreement shall be deemed
immediately terminated without the requirement of further action or notice by
either Party in the event the other Party: (i) shall become subject to voluntary
or involuntary bankruptcy, insolvency, receivership, conservatorship or like
proceedings pursuant to applicable law; (ii) ceases to conduct its normal and
customary business operations.

 

13.3                           Survival. The provisions of Sections 1, 6, 8, 10,
11, 12, 13, 14, 15, including subsections, hereof shall survive the termination
or expiration of this Agreement. The provisions of Section 2.2 and Articles 7
and 9, including subsections, shall also survive termination or expiration of
this Agreement, unless the termination of this Agreement is caused, in whole
part, by UTCP’s breach of its obligation to make payments of the Cash Payment to
Capstone, pursuant to the terms and conditions of this Agreement.

 

13.4                           Disputes. Disputes not otherwise resolved by the
Parties shall be resolved pursuant to Attachment C hereto.

 

11

--------------------------------------------------------------------------------


 

14.                                 Notices. All notices, demands or other
communications to be given or delivered under or by reason of the provisions of
this Agreement shall be in writing and shall be deemed to have been duly given
if: (a) delivered personally to the recipient; (b) sent to the recipient by
reputable express courier service (charges prepaid); (c) mailed to the recipient
by certified or registered mail, return receipt requested and postage prepaid;
or (d) transmitted by facsimile to the recipient with a confirmation copy to
follow the next day to be delivered by express courier. Such notices, demands
and other communications shall be sent to the addresses indicated below:

 

If to Capstone:

 

If to UTCP:

 

 

 

 

 

 

Capstone Turbine Corporation

 

UTC Power Corporation

 

21211 Nordhoff Street

 

195 Governor’s Highway

 

Chatsworth, CA 91311

 

South Windsor, CT 06074

 

United States

 

United States

 

Ann: EVP & CTO

 

Attn: Vice President Onsite Power

 

 

 

Solutions

 

 

 

 

 

With copy to:

 

With copy to:

 

 

 

 

 

Waller Lansden Dortch & Davis, LLP

 

UTC Power Corporation

 

520 South Grand Avenue

 

195 Governor’s Highway

 

Suite 800

 

South Windsor, CT 06074

 

Los Angeles, CA 90071

 

United States

 

United States

 

Attn: Legal Department, Counsel

 

Ann E. Lee Horton, Esq.

 

 

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party. Date
of service of such notice shall be: (i) the date such notice is personally
delivered; (ii) three (3) days after the date of mailing if sent by certified or
registered mail; (iii) the next business day after the date of delivery to the
overnight courier if sent by overnight courier; or (iv) the date of transmittal
by facsimile, if transmitted on a business day, or the next business day
following transmittal, if transmitted other than on a business day.

 

15.                                 General Provisions.

 

15.1                           In addition to any other provisions of this
Agreement regarding due dates or times of performance, neither Party shall be
liable to the other Party for, and shall be excused from, any failure or delay
in performing an obligation under this Agreement that is due to causes beyond
its reasonable control, such as natural catastrophes, governmental acts or
omissions, laws or regulations, disruptions in the supply of public utilities,
labor strikes or difficulties, transportation stoppages or slowdowns, failures
or disruptions caused by suppliers, terrorism, or other similar disruptions or
interferences (“Force Majeure Events”). If the occurrence of any of the Force
Majeure Events prevent or delay a Party’s performance for a period of less than
twenty (20) consecutive days, the time for that performance shall be extended on
a day-for-day basis. If the Force Majeure events cause a delay of twenty (20) or
more consecutive days the Party’s time for performance shall be extended on a
day-for-day basis plus ten (10) days from the end of the Force Majeure Events.
The occurrence of Force Majeure Events shall not, however, excuse the
performance of a Party’s payment obligations under this Agreement for a period
in excess of seven (7) days.

 

15.2                           The Parties may not assign this Agreement except
with the other Party’s prior written consent or as specifically provided herein.

 

15.3                           Unless otherwise specifically provided herein,
nothing in this Agreement, whether express or implied, shall be construed as
granting to either Party any license with regard to intellectual property rights
of the other Party.

 

15.4                           This Agreement sets forth the entire
understanding of the Parties, and supersedes and preempts all prior oral or
written understandings and agreements with respect to the subject matter hereof.
No modification, termination or attempted waiver of this Agreement shall be
valid unless in writing and signed by both parties to this Agreement.

 

12

--------------------------------------------------------------------------------


 

15.5                           This Agreement shall be construed and controlled
by the laws of the State of New York, without regard to New York’s rules
relating to conflicts of law, and United States federal law applicable to
patents, copyrights and trademarks, as such laws are applied to contracts made
and to be performed entirely within the State of New York. In the event either
Party brings an action to enforce its rights under this Agreement, the
prevailing Party shall be entitled to recover all reasonable attorneys’ fees and
expenses from the other Party arising out of such action.

 

15.6                           The Parties shall resolve all disputes,
controversies or differences that may arise between the Parties in accordance
with Attachment C.

 

15.7                           Each Party at its own expense shall keep records
of all C200 Systems it sells. From time to time during regular business hours,
on reasonable prior written notice, each Party or its authorized representatives
may examine the other Party’s sales records for the C200 System.

 

15.8                           Failure by either Party to enforce any provisions
of this Agreement or any rights that may arise as a result of breach of this
Agreement by the other Party shall not be construed as a waiver of any of its
rights, nor affect the validity of this Agreement, nor prejudice either Party as
regards any subsequent action.

 

15.9                           If any court of competent jurisdiction finds any
provision of this Agreement to be unenforceable or invalid, then the provision
shall be ineffective to the extent of the court’s finding, without affecting the
enforceability or validity of this Agreement’s remaining provisions.

 

15.10                     In making and performing this Agreement each Party
shall be deemed to be acting as an independent contractor and shall not be
deemed an employee, agent, legal representative, joint venturer or partner of
the other Party. Neither Party is authorized to bind the other to any
obligation, affirmation or commitment with respect to any other person or
entity.

 

15.11                     This Agreement and shall be deemed executed by both
Parties when any one or more counterparts hereof, individually or taken
together, bears the signatures of each of the Parties.

 

15.12                     Unless this Agreement expressly provides that an
approval, consent, waiver, acceptance, concurrence or permission may be given or
withheld in the “sole discretion” of a Party (or words of similar import), then
such Party may not unreasonably withhold, delay or condition any approvals,
consents, waiver, acceptances, concurrences and permissions required to be given
or made by any Party hereunder taking into account relevant business and
economic factors.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed in
duplicate, one executed original to be retained by each Party.

 

Capstone Turbine Corporation

 

UTC Power Corporation

 

 

 

Name: 

Darren R. Jamison

 

 

Name: 

Jan van Dokkum

Signature: 

/s/ Darren R. Jamison

 

 

Signature: 

/s/ Jan van Dokkum

Title: 

President & CEO

 

 

Title: 

President

Date: 

September 4, 2007

 

 

Date: 

September 4, 2007

 

13

--------------------------------------------------------------------------------


 

Attachment A

 

C200 System Specifications

 

Item

 

Specification

 

 

 

High Pressure Natural Gas

 

 

Power Output (1)

 

200kW net (+01/-10)

Efficiency (1)

 

32.5 (±2) %

Fuel Pressure

 

75 psig

 

 

 

Low Pressure Natural Gas

 

 

Power Output (1)

 

190kW net (±10)

Efficiency (1)

 

31.0 (±2) %

Fuel Pressure

 

> 0.25 psig (7 inch WC)

 

 

 

All Configurations

 

 

Fuel Type

 

Natural Gas or ADG

Fuel Heat Content

 

36 to 42 MJ/m3
(970 to 1,130 BTU/scf) HHV

Electrical Configuration

 

Grid Connect and Stand Alone

Electrical Output

 

480V, 60 Hz, 3 ph

Exhaust Gas Temperature (1)

 

~ 275°C (527°F)

Exhaust Gas Mass Flow (1)

 

~1.3 kg/s (2.9 lb/s)

Exhaust Emissions (1)

 

NOx < 9 ppmV @ 15% O2

Package Height

 

< 2.9 m (9.6 ft)

Package Footprint

 

< 7.5 m2 (81 ft2)

Weight

 

< 3,000 kg (6,614 lbs) Grid Connect
< 4,900 kg (10,800 lbs) Standalone

Sound

 

< 68 dBA @ 10 m (33 ft)

Certifications (2)

 

UL1741
UL2200
CARB 2007

 

--------------------------------------------------------------------------------

(1) Specifications given at ISO Conditions (15°C / 59°F at sea level)

(2) CARB2007 version available combined with 80% heat recovery system

 

14

--------------------------------------------------------------------------------


 

Attachment B

 

Payment Milestones

 

Milestone

 

Deliverable

 

Payment

 

ECD

 

Contract Signing

 

Signed Agreement to Start

 

$

1,500,000

 

Upon contract signing

 

 

 

 

 

 

 

 

 

 

System Requirements Review

 

C200 System Requirements Specification C200 System Architecture Specification
Review Charts Review Minutes (actions included All Program Task Sheets, agreed
upon pursuant to Section 3.4 of the Agreement)

 

$

2,000,000

 

11/19/2007

 

 

 

 

 

 

 

 

 

 

Preliminary Design Review

 

Preliminary System Demonstration Engine Performance Model (Baseline Review
Charts Review Minutes (actions included)

 

$

2,500,000

 

2/29/2008

 

 

 

 

 

 

 

 

 

 

Critical Design Review

 

C200 System Qualification Plan C200 Package Qualification Plan C200 System ATP
Specification Prototype System and Package C200 Product Datasheet (Preliminary
C200 Product Specification (Preliminary C200 System Price List (Preliminary C200
O&I Drawings (Preliminary Review Charts Review Minutes (actions included)

 

$

2,500,000

 

5/30/2008

 

 

 

 

 

 

 

 

 

 

MicroTurbine Build Complete

 

Physical Verification Delivery of one (1 complete C200 System to UTCP)

 

$

2,000,000

 

8/31/2008

 

 

 

 

 

 

 

 

 

 

Qualification Results

 

C200 System Qualification Report - including CARB and UL test results that
demonstrate the C200 System’s ability to receive CARB 2007 Certification. C200
Package Qualification Report Engine Performance Model (Final C200 Preventive
Maintenance Schedule Review Charts Review Minutes (actions included)

 

$

1,500,000

 

12/1/2008

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

12,000,000

 

 

 

 

--------------------------------------------------------------------------------

1.

 

ECDs are target dates only. Capstone will receive payments in connection with
providing Deliverables and invoicing for completed milestones.

 

 

 

2.

 

UTCP shall have its assigned program manager or approved alternate present at
the technical reviews for each milestone to audit program deliverables. The
milestone shall be deemed completed upon written notice by Capstone to UTCP and
UTCP’s written approval. UTCP’s written approval shall not be unreasonably
withheld.

 

 

 

3.

 

Capstone will invoice UTCP for the dollar amount specified at the completion of
each milestone.

 

 

 

4.

 

Payment is due upon complete delivery of each item required by the milestone and
receipt of an invoice.

 

15

--------------------------------------------------------------------------------


 

Attachment C

 

Dispute Resolution Procedures

 

Level 1 Dispute Review. Upon the written request of either party, UTCP and
Capstone shall each appoint a designated representative whose task shall be to
meet the other party’s designated representative (by conference telephone call
or in person at a mutually agreeable site) in an endeavor to resolve any Dispute
(“Level 1 Dispute Review”). The designated representatives shall meet as often
as the parties reasonably deem necessary to discuss the Dispute and negotiate in
good faith in an effort to resolve the Dispute without the necessity of any
formal proceeding. Such Level 1 efforts may include discussion of the Dispute at
a regular or ad hoc Project Meeting for the purpose of resolving such Dispute.

 

Level 2 Dispute Review. If resolution of the Dispute cannot be resolved within
the earlier of (a) fifteen (15) days of the first Level 1 Dispute Review meeting
and (b) such time as when either party gives the other notice of an impasse
(“Level 1 Dispute Termination Date”), the designated executive of UTCP will meet
with the designated executive of Capstone (by conference telephone call or in
person at a mutually agreeable site) within 72 hours after the Level 1 Dispute
Termination Date for the purpose of resolving such unresolved Dispute (“Level 2
Dispute Review”).

 

Arbitration.                             (a) If the parties are unable to
resolve the Dispute within a thirty (30) days after commencement of the Level 2
Dispute Review, either party may give the other party notice of the existence of
a continuing impasse (the date on which both parties are in receipt of such
notice, the “Level 2 Dispute Termination Date”) and shall thereafter immediately
submit the Dispute to binding arbitration in accordance with the following
provisions of this Exhibit, regardless of the amount in controversy or whether
such Dispute would otherwise be considered justifiable or ripe for resolution by
a court or arbitration panel.

 

(b)                                 Any such arbitration shall be conducted by
the American Arbitration Association (“AAA”) in accordance with its current
Commercial Arbitration Rules (the “AAA Rules”), except to the extent that the
AAA Rules conflict with the provisions of this Attachment, in which event the
provisions of this Attachment shall control.

 

(c)                                  Unless otherwise agreed by the parties, the
arbitration panel (the “Panel”) shall consist of three neutral arbitrators
(“Arbitrators”), each of whom shall be an attorney having five or more years
experience in the primary area of law as to which the Dispute relates, and shall
be appointed in accordance with the AAA Rules (the “Basic Qualifications”);
except if the amount in controversy is less than One Million Dollars (US)
($1,000,000.00) the Panel shall consist of one Arbitrator.

 

(d)                                 Should an Arbitrator refuse or be unable to
proceed with arbitration proceedings, a substitute Arbitrator possessing the
Basic Qualifications shall be appointed by the AAA. If an Arbitrator is replaced
after the arbitration hearing has commenced, then a rehearing shall take place
in accordance with the provisions of this Attachment and the AAA Rules.

 

(e)                                  The arbitration shall be conducted in
Chatsworth, California.

 

(f)                                    The Panel may in its discretion order a
pre-exchange of information including production of documents, exchange of
summaries of testimony or exchange of statements of position and shall schedule
promptly all discovery and other procedural steps and otherwise assume case
management initiative and control to effect an efficient and expeditious
resolution of the Dispute.

 

(g)                                 At any oral hearing of evidence in
connection with any arbitration conducted pursuant to this Exhibit, each party
and its legal counsel shall have the right to examine its witnesses and to
cross-examine the witnesses of the other party. No testimony of any witness
shall be presented in written form unless the opposing parties shall have the
opportunity to cross-examine such witness, except as the parties otherwise agree
in writing and except under extraordinary circumstances where, in the opinion of
the Panel, the interests of justice require a different procedure.

 

16

--------------------------------------------------------------------------------


 

(h)                                 Within fifteen (15) days after the closing
of the arbitration hearing, the Panel shall prepare and distribute to the
parties a written award. The Panel shall have the authority to award any remedy
or relief that a court of competent jurisdiction could order or grant, and shall
award interest on any monetary award from the date that the loss or expense was
incurred by the successful party. In addition, the Panel shall have the
authority to decide issues relating to the interpretation, meaning or
performance of the Agreement, any agreement, certificate or other document
referred to herein or delivered in connection herewith, or the relationships of
the parties hereunder or thereunder, even if such decision would constitute an
advisory opinion in a court proceeding or if the issues would otherwise not be
ripe for resolution in a court proceeding, and any such decision shall bind the
parties in their performance of the Agreement and such other documents.

 

(i)                                     Except as necessary in court proceedings
to enforce this arbitration provision or an award rendered hereunder, to obtain
interim relief, or as otherwise required by law, neither the parties nor any
arbitrator shall disclose the existence, content or results of any arbitration
conducted hereunder without the prior written consent of the other parties.

 

(j)                                     To the extent that the relief or remedy
granted in an award rendered by the Panel is relief or a remedy on which a court
could enter judgment, a judgment upon the award rendered by the Panel may be
entered in any court having jurisdiction thereof. Otherwise, the award shall be
binding on the parties in connection with their obligations under the Agreement
and in any subsequent arbitration or judicial proceedings among any of the
parties.

 

(k)                                  The parties agree to share equally the cost
of any arbitration, including the administrative fee, the compensation of the
arbitrators and the costs of any neutral witnesses or proof produced at the
direct request of the Panel.

 

Recourse to Courts and Other Remedies. Notwithstanding the Dispute resolution
procedures contained in this Attachment, any party may apply to any court having
jurisdiction (a) to enforce the Agreement to arbitrate, (b) to seek injunctive
relief so as to maintain the status quo until the arbitration award is rendered
or the Dispute is otherwise resolved, (c) to avoid the expiration of any
applicable limitation period, (c) to protect Confidential Information, or (d) to
preserve a superior position with respect to other creditors.

 

17

--------------------------------------------------------------------------------


 

Attachment D

 

In-Kind Engineering Services

 

Service

 

Deliverable

 

Task Description

 

Cost Estimate

 

Casting Support

 

Advice and support for casting activity to support 40,000 hrs Life Requirement.

 

Provide consultation/advice from casting engineer/expert in the development of 5
components – turbine rotor, turbine nozzle, bearing supports and generator
housing. Work with suppliers and provide input to develop key component
characteristics, e.g. grain size, stress rupture strength as required. Assist in
qualifying supplier to produce quality components. Review supplier processes and
their material data for acceptability. Make recommendations for additional
material testing/qualification to ensure component meets durability requirements
and consistent casting process output.

 

$

110,000.00

 

 

 

 

 

 

 

 

 

 

Compressor Analysis

 

Structural and Thermal Analysis including: Transients Clearance Analysis
including Transients Vibration Analysis Life Analysis including Fracture
Mechanics as Required

 

Provide structural and thermal analysis of the compressor rotor and shaft under
steady state and transient conditions. Determine acceptability of: clearance
during transients, component vibratory response, component life and fracture
mechanics life. Capstone to provide first pass geometry and thermal analyses.
Review compressor material data with respect to UTC material database to provide
a broader statistical basis for the design. Produce review to reduce program
risk. Investigate sensitivity of component life and clearances to secondary flow
schemes per the performance modeling task.

 

$

168,000.00

 

 

18

--------------------------------------------------------------------------------


 

Service

 

Deliverable

 

Task Description

 

Cost Estimate

 

Turbine Analysis

 

Structural and Thermal Analysis including Transients Clearance Analysis
including transients Vibration Analysis Life Analysis including Fracture
Mechanics as Required

 

Provide structural and thermal analysis of the turbine rotor under steady state
and transient conditions. Determine acceptability of: clearance during
transients, component vibratory response, component life and fracture mechanics
life. Capstone to provide first pass geometry and thermal analyses. Review
turbine rotor material data with respect to UTC material database to provide a
broader statistical basis for the design. Provide thorough review to reduce
program risk. Investigate sensitivity of component life and clearances to
secondary flow schemes per the performance modeling task.

 

$

165,000.00

 

 

 

 

 

 

 

 

 

 

Materials

 

Review of engine materials utilizing the UTC Materials Database for acceptance
to 40,000 hr and 80,000 hr design life targets. Review and Recommend inspection
methods and surface treatments, e.g., shot peening & coating to assure component
integrity and Damage Tolerance is met.

 

Review the C200 materials with respect to the UTC material database to better
define material characteristics, property statistical variation, etc. Make
suggestions for improved material properties and statistical control. Make
recommendations for, and help develop processes including but not limited to
surface treatments, coatings, and heat treatment to improve component
durability. Recommend process changes to reduce turbine rotor porosity.
Recomment inspection techniques for the turbine casting to reduce the risk of
durability problems stemming from casting porosity or defects.

 

$

132,000.00

 

 

19

--------------------------------------------------------------------------------


 

Service

 

Deliverable

 

Task Description

 

Cost Estimate

 

Performance Modeling

 

Support Aerodynamic/thermody namic modeling and engine validation testing

 

Capstone to provide cycle model. Model will be exercised to understand C200
operational characteristics and to evaluate Capstone provided changes to the
cooling flow levels, paths, or sealing schemes. Model output to be used in the
thermal modeling tasks to investigate sensitivity to secondary flow schemes on
operation and durability.

 

$

110,000.00

 

 

 

 

 

 

 

 

 

 

Approved Supplier List

 

List of approved suppliers and the ability to procure under the umbrella of UTCs
master purchase agreements.

 

Review Capstone supply base requirements and evaluate opportunities for use of
UTC supply base. Identify opportunities for consolidated purchasing with UTC
under UTC master purchase agreements.

 

$

20,000.00

 

 

20

--------------------------------------------------------------------------------


 

Attachment E

 

In-Kind Test Services

 

Test

 

Deliverable

 

Task Description

 

Cost Estimate

 

 

System Performance

 

Performance for system integration - Report containing system performance
including ambient temperature, ambient pressure, air flow, exhaust flow, exhaust
temperature, and system power over an ambient temperature range.

 

Performance at Cold/Altitude Test — Report containing system performance
including ambient temperature, ambient pressure, air flow. exhaust flow, exhaust
temperature, and system power over at —20 C to 10 C; altitude to 1000 m

 

Perform data acquisition for UTC Power system integration.

 

 

 

 

Obtain a performance data point at a UTC owned or contracted facility that
simulates cold weather and altitude (to 1000m operation. C200 unit not attached
to PureComfort( system)

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

17,600.00

 

 

 

 

 

 

 

 

 

 

 

Package Acoustic Testing

 

Report that characterizes sound pressure level.

 

Obtain sound pressure at 1m and 10m as measured per ANSI methods.

 

$

8,800.00

 

 

 

 

 

 

 

 

 

 

 

 

Package Shipping

 

Report evaluating the ability of C200 system packaging to withstand
transportation vibration levels without sustaining damage.

 

Conduct a vibration test simulating exposure to transportation vibration loads.
Vibration table must be capable of testing a C200 unit in its shipping
container. C200 unit does not have to be operating during the test. Capstone
will provide the shipping vibration test spectrum.

 

$

60,000.00

 

 

 

 

 

 

 

 

 

 

 

 

Reliability Demonstration

 

Reliability Demonstration data

 

Operate 5000 hours. Maintain log book of all service and faults. Record
operating data in CRMS. UTCP’s performance of this task is contingent upon
Capstone’s delivery to UTCP of one (1) complete C200 System, for this purpose.

 

$

38,500.00

 

 

 

21

--------------------------------------------------------------------------------


 

Attachment F

 

Bo Halamandaris
Program Manager, C200 Development
Capstone Turbine Corporation

 

Libby Reynolds
Vice President and Chief Accounting Officer
Capstone Turbine Corporation

 

George Hirko
Program Management or Engineering

 

John Fox
Business Level Employee

 

22

--------------------------------------------------------------------------------


 

Attachment G

 

UTC/Capstone In-Kind Support

 

Program Task Sheet

 

Capstone Turbine Corp • 21211 Nordhoff Street • Chatsworth • CA 91311 • USA
Main: (818) 734-5300 • Fax: (818) 734-5321

 

Task Scope Description:

 

Performing Organization:

 

Deliverables:

 

Acceptance Criteria:

 

ECD:

Budget:

 

 

Other:

 

 

 

Capstone Designee:

Program:

 

Officer

UTC Designee:

Program:

 

Officer

 

This information is proprietary to Capstone Turbine Corporation. Neither the
information contained herein shall be copied, disclosed to others, or used for
any purposes other than the specific purpose for which this document was
delivered. Capstone reserves the right to change or modify without notice the
design, the product specifications, and/or the contents of this document without
incurring any obligation either with respect to equipment previously sold or in
the process of construction.

 

23

--------------------------------------------------------------------------------


 

Attachment H

 

Item

 

Third Party Agreement:

 

Description of the Third Party Data and information relevant to the development
of the C200 System (including information on form, fit and function) which shall
be deposited in the Escrow Account:

1.

 

August 2, 2000 — Amended and Restated License Agreement and August 2, 2000 —
Transition Agreement with Solar Turbines, Incorporated.

 

•                  Agreement to license recuperator core technology from Solar
Turbine Incorporated for manufacture, use, and sale by Capstone Turbine
Corporation in microturbine products.

•                  Licensed technology includes at least the fin fold, cell
stacking, and annular design features as well as the manufacturing techniques.

•                  Capstone shall deposit in the Escrow Account data related to
the performance of the recuperator module, which shall include flow rate,
pressure drop, and thermal effectiveness.

 

24

--------------------------------------------------------------------------------